Citation Nr: 0411974	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-01 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical treatment provide at the St. 
Mary's Hospital in Rheinlander, Wisconsin, on July 5 and 7, 
2000. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran is reported to have had military duty from July 
1968 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 notification issued by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Iron Mountain, Michigan, which denied the veteran's 
request for payment of the cost of unauthorized private 
medical treatment received by the veteran at the St. Mary's 
Hospital in Rheinlander, Wisconsin, on July 5 and 7, 2000.  

From the limited information forwarded by the VAMC, it 
appears the claimed expenses included $213.05 for emergency 
room evaluation on July 5, 2000, and $2,647.30 for two MRI's 
and X-ray studies on July 7, 2001, (total of $2,860.35).  
There appears to have been no compliance with the Veteran's 
Claims Assistance Act of 2000 (VCAA), and no claims folder 
was forwarded with the medical expense file.  


REMAND

In his March 2002 Substantive Appeal, the veteran requested a 
Travel Board hearing.  In error, this appeal was forwarded to 
the Board before a Travel Board hearing was conducted.  Upon 
receipt of a Travel Board request, the VAMC is required to 
coordinate such request with the veteran's VA Regional Office 
(RO), to arrange the scheduling of a Travel Board hearing at 
the appropriate RO.  

The case is REMANDED to the VAMC for the following action:   

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a Veterans Law Judge 
at the appropriate RO.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


